           Case 2:20-cv-01176-PLD Document 18 Filed 01/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
    DAVID PAYO,                                     )
                                                    )
                                                    )   2:20-cv-1176
                 Plaintiff,                         )
                                                    )
          vs.                                       )
                                                    )
    DR. D.W. STECHSCHULTE, JR. et al.,              )
                                                    )
                                                    )
                 Defendants.

                                              ORDER

         On December 16, 2020, an order was entered that directed Plaintiff David Payo to show

cause on or before December 31, 2020 why Defendants Orlando Harper and Dr. D.W.

Stechschulte, Jr. should not be dismissed from this case. These defendants filed a motion to dismiss

on August 24, 2020 (ECF No. 7), 1 but Plaintiff did not submit a response by September 30, 2020,

the original deadline to do so. On October 8, 2020, Plaintiff filed a Notice dated October 4, 2020

that his mailing address had changed. Out of an abundance of caution given the change in

Plaintiff’s address, the Court issued an Order that extended the deadline for his response to

defendants’ motion to dismiss until November 16, 2020. This order was mailed to his new address,

the Federal Correctional Institution (“FCI”) at Hazelton in Bruceton Mills, West Virginia.

         The order to show cause advised Plaintiff that his failure to respond would be construed as

his decision not to pursue his claims against defendants Harper and Stechschulte. As of today’s

date, he has not responded to the order to show cause or the motion to dismiss, nor has he requested

additional time to do so or otherwise communicated with the Court.

         There is no indication that Plaintiff is not receiving this Court’s orders. In fact, he was


1
  The other three defendants, Andrew J. Dancha, Ryan Mathews and “Welpath,” filed an Answer
to the Complaint (ECF No. 5).
             Case 2:20-cv-01176-PLD Document 18 Filed 01/19/21 Page 2 of 2




directed to submit an election for trial/jurisdiction by district judge or magistrate judge and he did

so on December 2, 2020 (ECF No. 16).

        Therefore, it is ORDERED that Defendants Harper and Stechschulte are dismissed from

this case.



                                               SO ORDERED this 19th day of January, 2021.

                                               /s/ Patricia L Dodge
                                               PATRICIA L. DODGE
                                               United States Magistrate Judge


cc:     David Payo
        07057068
        FCI Hazelton
        Federal Correctional Institution
        P.O. Box 5000
        Bruceton Mills, WV 26525




                                                  2
